Citation Nr: 0417148	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  96-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In January 2000, the Board issued a decision denying, inter 
alia, service connection for PTSD.  By order dated September 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's decision regarding the denial of service connection 
for PTSD, and dismissing the veteran's claims with respect to 
the other issues.  A copy of the joint motion and a copy of 
the Court's order have been included in the veteran's claims 
file.  

In May 2001 the Board remanded the appeal for additional 
development.  


FINDING OF FACT

The veteran does not currently have PTSD that is related to 
his active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pellegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pellegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was a harmless error for the reasons specified 
below.  

In the present case a substantially complete application was 
received in June 1996.  Thereafter, in a rating decision, 
dated in July 1996, the claim was denied.  Only after that 
rating action was promulgated did the AOJ, in June 2001 and 
May 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pellegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pellegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pellegrini.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was nonprejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, a 
lack of such a pre-AOJ decision notice was not prejudicial to 
the appellant.")  

In light of these two findings of prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pellegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pellegrini for 
the appellant to overcome.  See Pellegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant in June 2001 and May 
2003 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the May 2003 notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was adjudicated and a supplemental statement of the case 
was provided to the appellant simultaneous with the most 
recent notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pellegrini, to decide the appeal would not be 
prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, it is harmless error that this notice 
was not provided to the veteran prior to the initial 
adjudication.  The veteran has been afforded multiple VA 
examinations and treatment records have been obtained.  The 
veteran has also been afforded a personal hearing.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with his circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  However, he has not offered any evidence 
that he is qualified to offer a diagnosis or an etiology for 
a diagnosis.  As a lay person he does not have sufficient 
medical expertise to offer a medical diagnosis or etiology 
for any complaints.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's belief that 
he has PTSD will not be accorded any probative weight.

A review of the veteran's service medical records do not 
reflect any diagnosis or finding with respect to PTSD.  

April 1972 VA hospital records and a report of psychiatric 
evaluation reflect that the veteran was diagnosed with 
undifferentiated schizophrenia and paranoid schizophrenia.  
The reports of VA psychiatric examinations conducted in May 
1973, March 1976, and February 1978, all reflect that the 
veteran was diagnosed with paranoid schizophrenia.  All of 
these examinations and the hospital discharge summary will be 
accorded large probative weight because they reflect the 
examiners best attempt at the time to diagnose the veteran's 
psychiatric state, but they do not indicate that the examiner 
had access to the veteran's entire medical history at the 
time the examinations or hospitalization occurred.  

A February 1982 statement from a private physician reflects 
that the veteran was under his care for chronic 
undifferentiated schizophrenia.  This report will be accorded 
large probative weight because it reflects the treating 
physician's best attempt to diagnose the veteran and provide 
the veteran mental health care, but does not indicate that 
the health care provider had access to the veteran's complete 
medical record.  

A VA hospital discharge summary, relating to a period of 
hospitalization in March and April 1985, reflects a diagnosis 
of PTSD.  This discharge summary will be accorded large 
probative weight because it was an attempt to treat the 
veteran and form a diagnosis at that time, but it does not 
indicate that the veteran's medical records were available 
for review.  

The report of a March 1987 VA psychiatric examination report 
reflects that the picture and history was highly suggestive 
of PTSD, but the examiner indicated that the veteran was to 
be evaluated by a board of three psychiatrists and a final 
diagnosis was not offered.  The veteran did not report for 
the scheduled board examination at that time.  The March 1987 
VA psychiatric examination report will be accorded small 
probative weight because it does not offer a definitive 
diagnosis since the examiner was waiting for the veteran to 
appear for an examination by a board of psychiatrists.  

The report of an April 1989 VA board of two psychiatric 
evaluation reflects that one of the examiners was the one who 
conducted the March 1987 examination.  The diagnoses include 
paranoid schizophrenia with PTSD features.  These examiners 
had access to the veteran's claims file and complete record.  
Therefore, this examination report will be accorded very 
large probative weight.  

An October 1993 VA hospital discharge summary reflects 
diagnoses including chronic undifferentiated schizophrenia.  
This report will be accorded large probative weight because 
it reflects contemporaneous care of the veteran and the best 
effort to provide the veteran with health care at that time, 
but does not indicate that the health care provider had 
access to the veteran's complete medical record.  

The report of February 1998 private psychiatric evaluation 
reflects that the veteran had been seen 8 eight times in the 
prior 10 months.  It does not indicate that the examiner had 
access to the veteran's complete medical record.  The 
diagnoses included PTSD and recurrent major depression.  This 
evidence will be accorded large probative weight because it 
reflects contemporaneous care of the veteran and the best 
effort to provide the veteran with health care at that time, 
but does not indicate that the health care provider had 
access to the veteran's complete medical record.

The report of an April 1998 VA psychiatric examination 
reflects that the veteran's claims folder was reviewed.  The 
diagnoses include chronic paranoid schizophrenia and that the 
veteran did not fulfill the diagnostic criteria for PTSD.  
This examination report will be accorded very large probative 
weight because it reflects the opinion of an examiner who had 
access to the veteran's complete medical record and it was 
that examiner's best attempt to offer a diagnosis of the 
veteran's mental state.  

The report of an April 2003 VA board of two psychiatric 
evaluation reflects that the veteran's claims file and 
medical record was reviewed.  It indicates that a very 
thorough review of the claims file was accomplished.  The 
diagnosis was undifferentiated schizophrenia.  It was the 
opinion of the board of two that the veteran did not meet the 
criteria for a diagnosis of PTSD.  This report will be 
accorded very large probative weight because it reflects a 
very in-depth review of the veteran's record and an opinion 
of two psychiatrists who examined the veteran and his record.

On the basis of the above analysis with respect to the 
probative evidence of record there is evidence of large 
probative weight which reflects that the veteran has been 
diagnosed with both schizophrenia and PTSD, with the 
overwhelming weight of the evidence assigned large probative 
weight indicating that the veteran carries a diagnosis of 
schizophrenia.  All three of the items that have been 
assigned very large probative weight indicate that the 
correct diagnosis is schizophrenia with one of those items 
indicating that the veteran has PTSD features.  With 
consideration that there is no evidence of very large 
probative weight indicating that the veteran has PTSD, that 
there are many more items of evidence of large probative 
weight indicating schizophrenia rather than PTSD and all of 
the items of very large probative weight are against a 
finding that the veteran currently has PTSD, a preponderance 
of the evidence is against a finding that the veteran 
currently has PTSD.  Since a preponderance of the evidence is 
against a finding that the veteran currently has PTSD, a 
preponderance of the evidence is against a claim for service 
connection for PTSD.


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



